Citation Nr: 1117974	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) from the May 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2008 rating decision denied service connection for hearing loss, and the January 2009 rating decision denied service connection for tinnitus.  The Veteran appealed both these decisions to BVA, and the case was referred to the Board for appellate review.  

During the current appeal, and specifically in March 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In May 2010, the Board issued a decision denying the Veteran's claim for service connected compensation for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2011 Order, the Court vacated the May 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran claims that his tinnitus began and has existed since service and is attributable to in-service noise exposure.  Specifically, the Veteran contends that, upon joining the Navy Seabees, he was exposed to extreme levels of noise from a landmine explosion during a period of training at Camp Endicott, Rhode Island.  In his July 2008 statement, the Veteran described this particular incident in detail.  According to the Veteran, during his time at Camp Endicott, Rhode Island, while performing a training assault on the shore line, two land mines located a few feet away from him exploded, causing a "deafening effect" on his ears.  The Veteran states that he experienced a ringing sensation unlike any he has ever experienced before, and he sought treatment at sick bay the next morning with complaints of a "ringing, nagging noise," but was informed that there was nothing they could do to help him.  Based on the Veteran's assertions, he has not been able to hear properly since this incident.  The Veteran also maintains that he had exposure to loud sounds while working with sheet metal at the Yokosuka Naval Base in Tokyo, Japan, which further aggravated his hearing.  See e.g. July 2008 and March 2010 Statements of Veteran.  

The Veteran has submitted several "buddy" statements; one from his fellow serviceman, and the other from his long time friend who knew him at the time of his enlistment.  In the April 2010 statement, the Veteran's fellow serviceman, D.I., indicates that he also served in the Navy Seabees alongside the Veteran.  D.I. recalls that the Veteran had a hearing problem while serving in the Navy Seabees and described a particular occurrence wherein they were " in maneuvers walking in that mine field when. . . the bomb went off causing the air to vibrate and dirt falling all over [them]."  D.I. wrote that the Veteran sought treatment at sick bay but was dismissed as a minor problem.  

In the statement issued by the Veteran's longtime friend, A.P., date stamped as having been received in November 2010, the Veteran's friend indicated that he and the Veteran attended high school together and enlisted for service at the same time.  According to A.P.'s statement, both men opted to join the Navy Seabees, but based on their qualifications, were shipped to separate divisions, and while he was shipped to San Francisco, the Veteran was shipped to Camp Endicott in Rhode Island.  The Veteran's friend attests to having witnessed the Veteran's assignment and transfer to Camp Endicott, Rhode Island.  

During his March 2010 hearing, the Veteran once again offered a history of noise exposure in service.  Turning to the Veteran's military records, his Notice of Separation from U.S. Naval Service reflects that he did in fact serve as a Seaman with the U.S. Naval Reserve, and that he served in the 38th, 90th and 109th Naval Construction Battalion.  

Based upon this information, the Veteran's own reports of noise exposure, and statements submitted by his fellow serviceman and long time friend in support of his claim, exposure to noise in service is conceded.  The question remains, however, whether the Veteran's reported tinnitus is related to the noise exposure in service.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints of or treatment for tinnitus.  The Board acknowledges that the Veteran's April 1945 entrance examination showed normal ears as well as normal hearing and a whispered voice test of 15/15.  The Veteran's remaining service treatment records are clear for any complaints of hearing problems or tinnitus, and his May 1946 separation examination reflected a whispered voice hearing test of 15/15 and a coin click test of 20/20.  Thus, the service treatment records fail to establish the presence of a chronic disability in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

The Veteran has stated that his tinnitus has been present since his time in the military.  Thus, he has alleged a continuity of symptomatology.  

A December 2007 private audiological evaluation indicates that the Veteran has experienced hearing loss for several years and "has developed tinnitus" which he attributes to his Navy experience during World War II.  The audiologist discussed various tinnitus retraining therapies with the Veteran and concluded that his hearing acuity required treatment in order to positively affect his tinnitus.  The audiologist further opined that the Veteran's hearing difficulties could be associated to his Navy experience from land mines and his service in Japan.  

The Veteran underwent a VA audiological examination in August 2008 in connection with his claims for service connection for hearing loss and tinnitus.  The examiner also submitted a December 2008 addendum in support of her August 2008 findings.  Based on her discussion with and audiological evaluation of the Veteran, the examiner opined that it is less likely than not that the Veteran's tinnitus is related to his military service, reasoning that the Veteran exited the military after one year of service, and had over thirty years of occupational noise exposure.  She further noted that there was no mention of tinnitus in the Veteran's service treatment records.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to on-set of tinnitus in service and continuity of symptomatology are credible. Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and constant tinnitus since service in his July 2008 and March 2010 statements.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  

Although the VA medical examiner opined that the Veteran's tinnitus is more likely to be attributed to his post-service occupational noise exposure rather than service, based on additional evidence submitted after the VA examination, it appears this opinion was based on an inaccurate understanding and limited overview of the facts.  Indeed, additional evidence submitted by the Veteran counters the rationale underlying the VA examiner's opinion.  In his December 2008 statement, the Veteran addressed the December 2008 VA opinion and asserts that, while he was asked about, and admitted to, exposure to loud noises while working as a police officer post-service, the examiner did not ask him what preventative measures he took to avoid damage to his ears.  According to the Veteran, had he been asked this question, he would have informed the examiner that he used ear plugs and ear mufflers which "were part of [his] equipment to shield his ear canal problems."  The Veteran further notes that, while he admitted to noise exposure from using his lawn mower and chain saw, the exposure was minimal, and he used the same ear plugs and ear muffler to prevent damage to his ears.  Photographs submitted by the Veteran, dated in December 2008 and received by the Board in January 2009, show the chain saw he used on his property as well as the ear plugs and ear mufflers he used to protect his ears.  

Based on this additional evidence submitted, the Board finds that the factual premise underlying the VA examiner's opinion has been modified.  It is, therefore, unclear as to whether the VA examiner's opinion was based on an accurate history.  Thus, the Board concludes that the August 2008 VA examiner's statement is of limited probative value to the extent that she based her etiological opinion on an incomplete understanding and review of the facts surrounding the Veteran's post-service noise exposure.  

Accordingly, when weighed against the Veteran's competent reported continuity of symptomatology since service, and indeed his competent lay assertions in support of his claim, the Board finds the evidence is at least in equipoise that his tinnitus is related to noise exposure incurred in service.  Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2009).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  

In this case, the Veteran was afforded a VA examination in August 2008 in connection with his claim for service connection for bilateral hearing loss.  The examiner also submitted a December 2008 addendum in support of her August 2008 opinion.  Although the Veteran's claims file was not available for review, the examiner interviewed the Veteran and discussed the details surrounding his medical history with him.   During the examination, the Veteran complained of bilateral hearing loss and reported that his situation of greatest difficulty was understanding conversation.  He explained that he was exposed to loud noise during his military service - specifically from the land mine explosion at Camp Endicott, Rhode Island, as well as during the six months he worked in the metal factory at the Yokosuka naval station in Japan.  He further reported thirty years of post-service occupational noise exposure while working as a police officer, as well as some recreational noise exposure from using his power tools, lawn equipment, and chainsaw.  On the audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
65
80
LEFT
40
50
55
80
80

Speech audiometry revealed speech recognition ability of 61.25 percent in the right ear and 66.25 percent in the left ear.  

The examiner concluded that the Veteran's hearing loss was less likely as not related to his military service on the basis that the Veteran's service treatment records were clear for any mention of hearing loss and that the Veteran only had one year of service, but over thirty years of post-service occupational noise exposure.  

Subsequent to this examination, however, and specifically in January 2009, the Veteran offered evidence that his exposure to occupational and recreational noise following service was mitigated by ear plugs and the use of a muffler.  At that time, he also submitted photographs to corroborate his assertions.  

As previously discussed above, the Board finds the Veteran credible with respect to his lay assertions and has conceded in-service noise exposure.  However, the Veteran, is not competent to provide a medical opinion on the etiology of his hearing loss because he has not been shown to have the required medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Here, in the Joint Motion, the parties expressed their belief that the additional evidence submitted by the Veteran after the August 2008 VA examination alters the factual predicate for the VA examiner's opinion concerning the nature of the post-service acoustic trauma experienced by the Veteran and undercuts the conclusion that the VA opinion was based on an accurate history.  Therefore, the Board finds that another medical opinion which considers all of the evidence of record and which provides sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements and photographs.  The examiner should specifically take note of the Veteran's December 2008 statement, and corresponding photographs, received in January 2009.  The examiner should also address findings from the December 2007 private evaluation.  

The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including his conceded in-service noise exposure.  If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. When the development requested has been completed, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


